A-77,042
                                                                        COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                        Transmitted 12/7/2015 7:33:47 PM
                                                                          Accepted 12/8/2015 7:50:00 AM
                                                                                          ABEL ACOSTA
                  TEXAS COURT OF CRIMINAL APPEALS                                                 CLERK
                                  AUSTIN, TEXAS

FIDENCIO VALDEZ                         )
                                        )
V.                                      )      A-77,042                 December 8, 2015
                                        )
THE STATE OF TEXAS                      )

                             ENTRY OF APPEARANCE

TO THE HONORABLE JUDGE OF SAID COURT:

      Now comes James D. Lucas and hereby files this entry of appearance as Co-counsel

for Fidencio Valdez. The undersigned was court appointed as co-counsel.

                                        Respectfully submitted,

                                           /s/ Jam es D . Lucas
                                        JAM ES D. LUCAS
                                        2316 M ontana Avenue
                                        El Paso, TX 79903
                                        (915) 532-8811
                                        (915) 532-8807
                                        State Bar No. 12658300


                           C E R T IFIC A TE O F SE R V IC E

      This is to certify that on December 7, 2015 a true and correct copy of the above and

foregoing document was served by mail, District Attorney’s Office, 500 E. San Antonio, El

Paso, Texas 79901.


                                          /s/ Jam es D . Lucas
                                        JAM ES D. LUCAS